10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-05110-VC Document 23 Filed 11/10/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

J. SCOTT THREDE, LOUIS

FLOYD, SYLVIA SCHICK, and
MARIA SCHAFFER, individually and on
behalf of all others similarly

situated,

Plaintiff,
Vv.

BRANDREP, LLC, a Delaware limited
liability company,

Defendant.

 

 

Case No. 3:20-cv-05110-VCS

] ORDER GRANTING
PLAINTIFFS’ REQUEST FOR
VOLUNTARY DISMISSAL OF
BRANDREP, LLC WITHOUT
PREJUDICE PURSUANT TO FEDERAL
RULE OF CIVIL PROCEDURE

41(a)(1)(A)@)

Pending before the Court is Plaintiffs’ Request for Voluntary Dismissal of BrandRep, LLC

Without Prejudice Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(). Having read and

considered the Request, the Court, being fully advised in the premises, finds as follows:

1. The Request is GRANTED;

2. Plaintiffs individual claims against BrandRep, LLC are dismissed without prejudice

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

IT ISSO ORDERED.

Dated: November 10, 2020

[PROPOSED] ORDER

NOTICE OF DISMISSAL

 

 
